397 U.S. 46 (1970)
UNITED STATES
v.
SANTOS ET AL.
No. 861.
Supreme Court of United States.
Decided February 24, 1970[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Solicitor General Griswold, Assistant Attorney General Wilson, Beatrice Rosenberg, and Mervyn Hamburg for the United States in both cases.
Julius Lucius Echeles for respondent Santos in No. 861. Maurice J. Walsh and Carl M. Walsh for respondent in No. 873.
PER CURIAM.
The motion of respondent Ward, for leave to proceed in forma pauperis in No. 861, is granted.
The petitions for writs of certiorari are granted, the judgments are vacated and the cases are remanded to the United States Court of Appeals for the Seventh Circuit for further consideration in light of Buie v. United States, 396 U. S. 87.
NOTES
[*]  Together with No. 873, United States v. Perlman, also on petition for writ of certiorari to the same court.